Citation Nr: 1640124	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher rating for a scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to April 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The Veteran's scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy is painful but not larger than 12 square inches or 77 square centimeters. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7801 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment, private, and VA treatment records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a November 2007 rating decision, the RO granted service connection for a residual scar.  At that time, the RO assigned a 10 percent disability rating under Diagnostic Code 7804, effective October 23, 2007.

The Board notes that the regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  Because the Veteran filed his claim for an increased rating after the effective date of the revised regulations, he is entitled to the application of the revised version of the regulation.

Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities, to include consideration of burn scars.  Notes were added to Diagnostic Code 7800 which is not applicable in the present case as it relates to scars on the head, face, or neck.

The rating criteria set out under Diagnostic Code 7801 provide disability evaluations for scars that are deep and nonlinear.  An area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) is rated as 10 percent disabling.  An area or areas of at least 12 sq. in. (77 square centimeters) but less than 72 square inches (465 centimeters) is rated as 20 percent disabling.  An area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters) is rated as 30 percent disabling.  An area or areas 144 square inches (929 square centimeters) or greater is rated as 40 percent disabling.  

The revised version of Diagnostic Code 7802 provides a 10 percent evaluation for scars not of the head, face or neck, that are superficial and nonlinear and are of 144 square inches (929 square centimeters) or greater.  Diagnostic Codes 7803 and 7804 were combined and unstable scars are now rated under Diagnostic Code 7804.  Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

Factual Background

A VA examination was provided in August 2010.   The Veteran reported that he underwent a total knee arthroplasty of his left knee in October 2009.  The Veteran denied any problem associated with the scarring except that, on occasion, the scars will be sensitive if they were rubbed.  He reported that he worked as a postal worker prior to the surgery but he stated that he could not continue to work because of his knee.  He denied any limitation because of the scarring; he also denied current treatment or medication for the scar.  Functionally, the Veteran was independent in activities of daily living, transfers, and ambulation in reference to the scar.  The Veteran denied any incapacitation or functional impairment because of the scar.  

On physical examination, the Veteran was alert and oriented.  He did not appear to be any acute distress.  He walked with a limp and he had a brace on his left knee.  He had an 18 centimeter by 1 centimeter scar running over the center of his right knee.  The scar was superficial, normal pigmented, smooth, flat, and stable.  There was no adherence to the underlying tissue and the texture of the scar was normal with that of the surrounding skin.  The Veteran denied pain on the scar during examination and it did not present any limitation of motion.  There was no muscle loss, disfigurement, crusting, scaling, or inflammation.  There was also a 3 centimeter by 1 centimeter on the left lateral knee.  The scar was superficial, slightly hypopigmented, smooth, flat, and stable.  There was no adherence to the underlying tissue; and the texture of the scar was normal with that of the surrounding skin.  The Veteran denied pain on examination.  It did not present limitation of motion, muscle loss, disfigurement, crusting, scaling, or inflammation.  The examiner diagnosed status post-operative total left knee replacement with stable scar.  

Another VA examination was provided in July 2012.  The examiner noted the date of the Veteran's surgery that led to the scarring.  The examiner noted that the Veteran had the scar due to his surgery on his left knee.  The Veteran reported tenderness to the vertical scar with flexion.  The Veteran reported that the vertical surgical scar to the left knee was painful.  The examiner noted that the Veteran had an unstable scar, with frequent loss of covering over the skin of the scar, but did not specify which scar this was related to.  He noted that there were no scars that were both painful and unstable.  The examiner also noted that none of the scars were burn scars.  During the examination, the examiner noted that there were four scars on the left knee.  The first, which was vertical along the knee cap, was 17 centimeters; the second, which was at the medial left knee at 30 degrees, was 7.7 centimeters; the third, which was medial at 45 degrees, was 5.2 centimeters; and finally, the fourth was oblong, irregular bordered scar medial between the second and third scars, and it was 2.9 centimeters by 4.2 centimeters.  

The examiner noted that the total area of scarring was approximately 7.1 centimeters.  The examiner noted that the scarring did not result in any limitation of the Veteran's ability to work.  

Anaylsis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his residual surgical scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy.  As outlined below, the evidence of record does not show that the Veteran's scar warrants a rating in excess of 10 percent for any portion of the appeal period.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A disability evaluation in excess of 10 percent is warranted when there are 3-4 scars that are unstable or painful.  Id.  Additionally, a higher evaluation under Diagnostic Code 7801 is not in order unless the measurement of the scar is at least 12 square inches or 77 square centimeters.  Although there are four scars on the Veteran's knee, the total area has not been measured to be larger than 7.1 centimeters, total.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  

As noted, the Veteran has reported that his scar, specifically the vertical surgical scar to the left knee was painful.  The Veteran has also reported that this scar is painful on multiple occasions.  However, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent is not warranted. A 20 percent rating is warranted for three or four scars that are unstable or painful. The record does not reflect that the Veteran has three or four that are unstable or painful.

The evidence also suggests that Diagnostic Code 7805 is not for application, as the Veteran's scars have been deemed to have no disabling effects not considered by Diagnostic Codes 7801 to 7804.  See 38 C.F.R. § 4.118. 

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are inapplicable to the instant claim as the scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See Diagnostic Codes 7806-7833.  In addition, the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.  

The Board also has considered whether the Veteran's scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The symptoms associated with the Veteran's service-connected scar include pain.  These symptoms are not shown to cause any impairment that is not already contemplated by the rating criteria.  Thus, the Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In summary, the Board finds that the preponderance of the evidence is against the claim for a higher disability under Diagnostic Code 7804.  See 38 C.F.R. §§ 4.118, DCs 7800, 7804; see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent for a scar associated with degenerative joint disease of the left knee status post-arthrotomy with medial meniscectomy is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


